 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VERNON LEROY BARKER,                               No. 2:19-cv-0463 AC P
12                       Plaintiff,
13            v.                                         ORDER
14    RICHARD WIESS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with this civil rights action. On March 14,

18   2019, plaintiff filed a complaint that lacks his signature and the date. Plaintiff will be provided

19   fourteen (14) days after service of this order to sign and date a copy of the last page of his

20   complaint, and submit it to the court.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. The Clerk of Court shall send plaintiff, together with a copy of this order, a copy of the

23   last page of his complaint (ECF No. 1 at 6).

24          2. Plaintiff shall, within fourteen (14) days after service of this order, sign, date and file

25   the completed last page of his complaint; upon receipt, the Clerk of Court shall substitute the

26   incomplete page of the complaint with the completed page and make an appropriate notation on

27   the docket.

28   ////
                                                        1
 1          3. Failure of plaintiff to timely comply with this order will result in a recommendation
 2   that this action be dismissed without prejudice.
 3          IT IS SO ORDERED.
 4   DATED: March 19, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
